Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Rothfus on 03/11/2022.
The application has been amended as follows: 

In claim 1:
    line 4, before “central press” has been inserted -- the -- ;
    line 13, after “a tampon formed in the press” has been inserted a comma -- , -- ;
    line 15, the second occurrence of  “of the” has been deleted;
    line 21, “thereof (corresponding” has been changed to -- thereof, corresponding-- ;
    line 22, “die)” has been changed to -- die, -- ;
    line 24, “thereof (corresponding” has been changed to  -- thereof, corresponding -- ;
    line 31, “the” has been changed to -- a --;
    line 32 (last line), before “diameter” has been changed to  -- tampon --.


The following is an examiner’s statement of reasons for allowance: Claims 1-5 are allowable because the prior art does not disclose or suggest an apparatus for manufacturing a tampon wherein the apparatus has the claimed structure and comprises a tampon press which has a first penetrating die with a pressing face notch proximate a first end and an end notch disposed on an edge perpendicular to the pressing face at the opposite second end thereof, and a second penetrating die having a pressing face notch disposed proximate a second and thereof, corresponding and adjacent to the second end of the first penetrating die, and an end notch disposed on an edge perpendicular to the pressing face at the opposite first end thereof, corresponding and adjacent to the first end of the at least one first penetrating die, such that the first and second penetrating dies can pass through the same space within the press to form the groove form on the tampon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732